Title: To John Adams from Henry Laurens, 4 October 1779
From: Laurens, Henry
To: Adams, John


     
      My Dear Sir
      Philadelphia 4th. October 1779
     
     The receipt and perusal of your favour of 10th Ultimo afforded me a very high satisfaction—the answer with which you honored my Letter of May 1778. has not yet reached me.
     From the earliest intelligence of your return to America I felt a strong disposition to wait on you with a line or two of sincere congratulation on your happy return to your family and American freinds, but there were certain irresistible pullbacks to the intended operation. I am not addicted to commonplace Ceremony and I perceived it extremely difficult to compose a palatable address, of blended gratulation and condolence to an exaustorated fellow-Citizen who had deserved well of his Country and who at the same time stood in the most awkward situation that an honest susceptible mind can be reduced to. Sent, without his own desire and probably inconsistently with his Interest and inclination, on an ambassy beyond the Atlantic—kept unemployed—and in the course of a few Months virtually dismissed without censure or applause and without the least intimation when, or in what manner he was to return and report his proceedings—from these and other considerations I found myself constrained to wait future events—these, tho’ a little clumsily brought forth, have happened as I wished, and now My Dear Sir, I not only congratulate you on a safe return but I have another opportunity of rejoicing with my Country Men on the judicious choice which Congress have made in their late election of a Minister Plenepotentiary to treat—in due time be it understood—with his Britanic Majesty on Peace and Commerce. The determination of Congress in this instance, will be grateful to the People of these States and may expiate the queernesses of some of the queerest fellows that ever were invested with rays of sovereignty.
     Let me intreat you Sir, for my Country’s sake, to accept the appointment without hesitation or retrospection, you know “whereof we are made.” Wisdom and Patriotism forbid exceptions on account of past circumstances. I speak in pure truth and sincerity and will not risque offence by uttering a word respecting your fitness or peculiar or exclusive fitness for the important Office, but I will venture to add, it is necessary you should accept and stand ready to execute it, your determination to do so, will make the true freinds of American Independence happy, and will abate their apprehensions, from incompetency or negligence in other quarters—not that I beleive you will be directly the object of negotiation, the Pride of our haughty Enemy will lead him to manoevre by mediation and my Ideas teach me to suppose, you are for some time to remain behind the Curtain, but the moment cannot be far distant, according to present appearances, when you will step on the Stage and act a part, productive of substantial good to your Country, of honorable fame to yourself and to your posterity. My prayers and good wishes for your success will be accompanied by the utmost exertions of my feeble powers to insure it.
     I pay no regard to the slanders of stock jobbers, Monopolizers nor any of the various tribes and Classes of the Enemies of our Peace. It gives me some satisfaction however to know that better Men think well of me, but I draw an infinitely more solid consolation from this knowledge, that I have uniformly striven to persevere faithfully and disinterestedly in the service of my Country; this well founded assurance will in every event, however untoward, calm the mind and secure that Peace which neither the great nor the little World can give, or rob me of. I have, now, no hope of embracing you corporeally, on this or the other Continent to which you are going, but as a good Citizen and fellow labourer in the common Cause, my Heart will embrace you at whatever distance we may be from each other, be this as it shall happen, should we be permitted to come within reach, I tell you plainly and I know you will not be dipleased, I shall prefer shaking hands in the old American stile.
     
     Should I be detained in Congress the ensuing Winter I mean to ask leave in the Spring to visit Massachusets and New Hampshire as one of the last of my terrestrial peregrinations; that journey finished—I hope the times will give me leave to withdraw and learn to die, a science I most devoutly wish to enter upon with a sedulousness which the present day prohibits.
     Commodore G’s ill success in France may possibly abate a little of his fervor for accomplishing every thing by the force of his own powers, his expences being fruitless will make no inconsiderable deduction from our Carolina finances and I am sorry to hear that when he returns to Charles Town he will be asked unpleasant questions respecting his general conduct and Don Juan de Miralles complains heavily of one of his transactions at Havanna, these are things of no immediate concern to you, nor would it be instructive to say, ’tis difficult to judge of Man from appearances.
     I wish I had time to speak of the awful state of our national debt and Credit, the field is too wide for the Compass of a Letter, but beleive me Sir, while we are decorating our fabric we are censurably careless of the foundation. Censure if ever it comes, will not light wholly on those whom the pious Duffield calls “the great Council of these States.” Each State at too late a day will find cause to apply blame to itself. We are at this moment on the brink of a precipice and what I have long dreaded and often intimated to my freinds, seems to be breaking forth a convulsion among the People. Yesterday produced a bloody scene in the streets of this City, the particulars you will probably learn from other freinds—and from circumstances which have come to my knowledge this Morning there are grounds for apprehending much more confusion. The Enemy has been industriously sapping our fort and we gazing and frolicing. Peradventure we, meaning every State, may improve the present alarm to good purpose—but what shall we do by and by and not far distant, for quieting an hungry and naked Army. Shall we call forth a grand Convention in Aid of the great Council? This may become absolutely necessary.
     I will presume on your kindness and freindship to trouble you by the next Post with a Packet for my freinds in Europe and no further in the mean time but to subscribe with great truth, Dear sir, Your faithful, obliged and affectionate freind & servant
     
      Henry Laurens
     
    